DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4-15, and 21-23 are currently pending. Claims 3 and 16-20 have been cancelled. Claims 14 and 15 remain withdrawn. Claims 21-23 have been added. Claims 1, 2, 4, 5, and 8-10 have been amended. Claims 1 and 8-10 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 09 July 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter ‘761 (US Pub No. 2018/0233761 – previously cited) in view of Wang et al. ‘617 (US Pub No. 2014/0322617 – previously cited) further in view of Halac et al. ‘637 (US Pub No. 2019/0342637, provision application filed 03 May 2018).
Regarding claim 1, Slaughter ‘761 teaches a self-powered biosensing system for detecting an analyte (Title, Abstract, [0055]), comprising:
an electronic circuit (Figs. 1B, 8A and [0044], [0062]-[0065]; Fig. 8A shows an electrical circuit comprising electrical components voltage amplifier 120, capacitor 130, amplification circuit 135, glucometer G.), including a signal converter (Figs. 1B, 8A and [0065], [0088]; DC converter 135 act as a signal converter because it amplifies the signal received, and therefore converts the signal into an amplified signal.) and a load (Fig. 8A and [0088]-[0090], [0097]; Fig. 8A shows the electronic circuit including a glucometer device G shown with an arrow below, which uses power generated by the system and therefore embodies a load.);

    PNG
    media_image1.png
    604
    809
    media_image1.png
    Greyscale

an anode (Fig. 2B bioanode 170, Fig. 9 bioanode 340, and [0060], [0073], [0105]; A bioanode is an anode.), including a first nanocomposite and an enzymatic layer (Figs. 2A, 2B and [0066]-[0068]; The bioanode is made of multi-walled carbon nanotubes with a layer of glucose selective enzyme as shown in Figs. 2A, 2B, which indicates the anode includes a first nanocomposite of carbon nanotubes and 

    PNG
    media_image2.png
    604
    809
    media_image2.png
    Greyscale

a cathode (Fig. 2B biocathode 180, Fig. 9 biocathode 350 and [0060], [0073], [0105]; A biocathode is a cathode.), including a second nanocomposite ([0066]-[0068]; The biocathode is also made of multi walled carbon nanotubes, which embodies a second nanocomposite because it includes an oxygen selective enzyme as shown in Figs. 2A, 2B that differentiates it from the first nanocomposite of the anode.) and electrically coupled to a ground voltage terminal of the electronic circuit (Fig. 8A and 

    PNG
    media_image3.png
    604
    809
    media_image3.png
    Greyscale


during the first phase of operation, the electrical energy is supplied during the electronic circuit at a supply voltage in a range of 0.25 V to 0.5 V to power the electronic circuit ([0078]; minimum input supply of of 0.25 V). 
Slaughter ‘761 teaches all of the elements of the current invention as mentioned above except for wherein the electronic circuit includes a signal converter and a switched load.
Wang et al. ‘617 teaches a power-generating biosensing system (Abstract) that comprises an electronic circuit (Fig. 1B and [0043]-[0046]; Fig. 1B shows the electronic circuit which generates power is comprised of the load 105 and interconnects 104), including a switched load (Figs. 1A, 1B and [0046], [0087]; Figs. 1A, 1B show the load 105 is included in the electronic circuit. The load is chosen to match the internal impedance of the circuit in order to achieve maximum power transfer, indicating the load is a matched impedance load.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic circuit of Slaughter ‘761 to include a switched load 
Slaughter ‘761 in view of Wang et al. ‘617 teaches all of the elements of the current invention as mentioned above except for a first switch electrically coupled at a first node to the ground voltage terminal and electrically coupled at a second node to a load impedance, wherein the switched load comprises the first load and the load impedance, and wherein during a second phase of operation, the first switch is closed and the electronic circuit is operable to determine from the electrical energy a digital data value representative of a concentration of the analyte, and during the first phase of operation, the first switch is open.
Halac et al. ‘637 teaches a switch element 816 that is coupled to a reference voltage 818 (e.g., ground) and to a capacitance element 834 and an analyte sensor 808 (or load impedance). If a first phase, switch element 816 is open. When switch element 816 is played in a lower impedance or conductive state or is closed, interpreted as a second phase, current flows through capacitance of analyte sensor 808, and the resultant voltage signal waveform that may be present at terminals 826 and 830 may represent a series of voltage pulses (e.g., voltages across capacitive element 834 as a function of time), where such pulses may be proportional to a magnitude of current flow through the capacitance of analyte sensor 808 (Fig. 8A and [0175]). Switch element 816 may be driven by, or otherwise obtain as an input, a signal from driver circuit 806 (e.g., a clock or other signal), such that switch element 816 may periodically couple input terminal 822 of detection circuit 802 to reference 818. The current-to-voltage circuit may be operable to convert current that may flow through analyte sensor 808 into a voltage (e.g., waveform) that can be measured or otherwise characterized using detection circuit 802 in connection with determining whether a threshold/condition has been met or satisfied, as referenced above, and further in connection with activating and/or triggering analyte sensor system 308 to change states 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-powered biosensing system of Slaughter ‘761 in view of Wang et al. ‘617 to include a first switch and wherein during a second phase, the first switch is closed and the electronic circuit is operable to determine from the electrical energy a digital data value representative of a concentration of the analyte, and during a first phase of operation, the first switch is open as taught by Halac et al. ‘637. Halac et al. ‘637 teaches that a first switch being open in a first phase and being closed in a second phase would aid in saving power and provider better overall reliability ([0012]).
Regarding claim 2, Slaughter ‘761 teaches wherein during the second phase of operation, the signal converter measures a voltage representative of a maximum power point across the anode and cathode to infer the concertation of the analyte in the fluid ([0065], [0072], [0076]-[0080]; The charge pump, amplification circuit, and capacitor of the electronic circuit operate directly using the power generated from the biofuel cell reacting with glucose and uses a peak, or maximum, power point across the anode and cathode to calculate a linear coefficient to infer the concentration of the glucose analyte in the fluid as shown in Fig. 4C.).
Regarding claim 8, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 teaches all of the elements of the current invention as mentioned above except for wherein the first nanocomposite includes a carbon nanotube (CNT)-based mediator nanocomposite formed on a layer of carbon.
Wang et al. ‘617 teaches the electrically conductive material of an anode can be configured of a carbon-based ink material and may further include carbon nanotubes, which can form the electrically conductive material of the anode and/or be configured on the surface of the anode ([0007]). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first nanocomposite of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 to include CNT-based mediator nanocomposite form on a layer of carbon as taught by Wang et al. ‘617. Wang et al. ‘617 teaches that this would improve electronic transport functionality of the anode electrode of the system ([0045]).
Regarding claim 9, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 teaches all of the elements of the current invention as mentioned above except for wherein the second nanocomposite include a carboxylated CNT and Ag2) nanocomposite.
Wang et al. ‘617 teaches an electrically conductive material such as silver or copper may be formed underneath the anode and cathode. The nanocomposite of the cathode is carboxylated CNT nanocomposite ([0059], [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second nanocomposite of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 to include a carboxylated CNT and Ag2O nanocomposite as taught by Wang et al. ‘617. Wang et al. ‘617 teaches that this will aid in creating a system that has a strong covalent bond and conducting backbone used to transport electrons ([0059]).
Regarding claim 10, Slaughter ‘761 teaches wherein maximum power point values generated from the enzymatic layer correlate linearly with a concentration of the glucose or lactate that is detected (Fig. 4C and [0077]).
Regarding claim 11, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 teaches all of the elements of the current invention as mentioned above except for wherein the enzymatic layer includes lactate (Lox) or glucose oxidase (GOx), and bovine serum albumin (BSA).
Wang et al. ‘617 teaches an anode enzymatic layer 147 having GOx and BSA (Fig. 1E and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enzymatic layer of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 to include Lox or GOx, and BSA as taught by Wang et al. ‘617. Wang et al. ‘617 teaches that this will aid in creating a system that facilitates the conversion of a fuel substance, or glucose, to a separate produce in an oxidative process that releases electrons in order to further facilitate the extraction of energy from the fuel substance ([0009]).
Regarding claim 21, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 teaches all of the elements of the current invention as mentioned above except for a second switch electrically coupled at a fourth node to the input voltage terminal and electrically coupled at a fifth node to a power supply terminal for supplying power to the electronic circuit.
Halac et al. ‘637 teaches a second switch 814 that is connected to an analyte sensor system 308 (Fig. 8A and [0167]), which includes a power source ([0099]) and an input 822 ([0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 to include a second switch as Halac et al. ‘637 teaches that the second switch ma y be used to couple or decouple the analyte sensor to/from the input terminal ([0185]).
Regarding claim 22, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 teaches all of the elements of the current invention as mentioned above except for wherein during the first phase of operation, the first switch is open and the second switch is closed, and wherein during the second phase of operation, the first switch is closed and the second switch is open.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first phase and second phase of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 to include when the first switch is open and the second switch is closed, and when the first switch is closed and the second switch is open, respectively as Halac et al. ‘637 teaches this will aid in saving power and providing better overall reliability ([0012]).
Regarding claim 23, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 teaches all of the elements of the current invention as mentioned above except for wherein the second phase of operation is performed with a duty cycle lower than the first phase of operation.
Halac et al. ‘637 teaches that controlling switch elements 812 and 814 to be in different states may be predetermined such that the switch elements may be placed in particular states/modes in accordance with duty cycles ([0190]). In order for one switch to be open and the other to be closed, one of the switches’ duty cycle must be lower than the other.
It would have been obvious to try setting the duty cycle of the second phase of operation to be lower than the first phase of operation as it would merely be choosing from a finite number of identified, predictable solutions (duty cycle of the second phase of operation is equal to, less than, or greater than the duty cycle of the first phase of operation), with a reasonable expectation of success.
Claim 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, further in view of Wang et al. ‘106 (US Pub No. 2020/0382106 – previously cited).
Regarding claim 4, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the signal converter includes a delta-sigma modulation analog-to-digital (DSM ADC).
Wang et al. ‘106 teaches a delta sigma analog to digital converter 16 (Fig. 1A converter 16 and [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal converter of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, to include a DSM ADC as taught by Wang et al. ‘106. Wang et al. ‘106 teaches this will aid in having the system operate at a very low voltage ([0016]).
Regarding claim 6, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the electronic circuit includes a wireless transmitter to wirelessly transmit the digital data to an external device.
Wang et al. ‘106 teaches a wireless transmitter 22 included in an electronic circuit 14. The wireless transmitter 22 transmits digital data received from an ADC to an external readout device (Fig. 1A and [0015]-[0016], [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic circuit of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, to include a wireless transmitter as taught by Wang et al. ‘106. Wang et al. ‘106 teaches this will aid in improving power efficiency ([0012]).
Regarding claim 7, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 further in view of Wang et al. ‘106, as applied to claim 6, teaches all of the elements of the current invention as mentioned above except for wherein the wireless transmitter includes a radio frequency (RF) antenna or an LC power oscillator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wireless transmitter of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 further in view of Wang et al. ‘106, as applied to claim 6, to include a RF antenna or an LC power oscillator as taught by Wang et al. ‘106. Wang et al. ‘106 teaches this will aid in the system having a fast start-up ([0016]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, further in view of Wang et al. ‘535 (US Pub No. 2018/0088535).
Regarding claim 5, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the signal converter includes a ring oscillator sub-circuit that includes a slow ring oscillator, a fast right oscillator, and a pulser.
Wang et al. ‘535 teaches a converter that includes a fast and slow ring which reduces power consumption (Fig. 4 and [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal converter of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, to include a slow ring oscillator, a fast ring oscillator, and a pulse as Wang et al. ‘535 teaches this will aid in reducing power consumption ([0012]).
Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, further in view of Hafezi et al. ‘645 (US Pub No. 2009/0082645 – previously cited).
Regarding claim 12, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the ingestible capsule comprises:
a capsule housing including a curved cylindrical body encompassing a hollow interior and an opening at one end of the capsule housing to the hollow interior;
a biofuel cell contingent that includes the anode and the cathode, the biofuel cell contingent contained in a first chamber within the hollow interior of the capsule housing proximate the opening; and
the electronic circuit contained in a second chamber within the hollow interior of the capsule housing.
Hafezi et al. ‘645 teaches a capsule housing 100 having a curved cylindrical body (Fig. 10A, 10B and [0075]) with a hollow interior (Fig. 10B) and an opening (Capsule housing 100 has an opening at one end of the capsule housing for the cap 101 to fit onto.). An in-body battery power source, or biofuel cell, includes a cathode and an anode ([0024]). Housing 100 holds a battery power source inside the hollow interior ([0032]), interpreted as a first chamber. IC component 104 in Fig. 10A holds the electronic circuit, interpreted as a second chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637, as applied to claim 1, to be configured in an ingestible capsule comprising the recited components as Hafezi et al. ‘645 teaches this will create a device with a miniaturized electronic circuit ([0033]).
Regarding claim 13, Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637 further in view of Hafezi et al. ‘645, as applied to claim 12, teaches all of the elements of the current invention as mentioned above except for wherein the electronic circuit is contained in the second 
Hafezi et al. ‘645 teaches the size of the chamber of the electronic circuit contained in the capsule should be optimized to be able to fit within a physiological lumen (Fig. 9D and [0072], [0076]-[0077]) and that the capsule sizing should have a height and width suitable to intended application or method of manufacturing ([0032]).
It would have been obvious, through routine experimentation, to determine the optimum sizing for the second chamber and for the capsule. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant argues that none of the prior art teaches the first switch in the independent claim. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Halac et al. ‘645 teaches this limitation. As such, the independent claim has been rejected under 35 U.S.C. 103 over Slaughter ‘761 in view of Wang et al. ‘617 further in view of Halac et al. ‘637.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791